           Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 1 of 20



UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

------------------------------------------------------------------------x
Gershon Stein
                           Plaintiff,                                       Index No: 3:19-cv-1013




        -against-                                                           Demand for Trial by Jury

Equifax Information Services, LLC;
Trans Union, LLC;
American Honda Finance Corporation;


                           Defendant(s).
------------------------------------------------------------------------x



                                                COMPLAINT
        Plaintiff Gershon Stein ("Plaintiff"), by and through his attorneys, and as for his

Complaint against Defendant Equifax Information Services, LLC (“Equifax”), Defendant Trans

Union LLC (“Trans Union”), and Defendant American Honda Finance Corporation (“Honda”),

respectfully sets forth, complains, and alleges, upon information and belief, the following:



                                      JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as well as 15

        U.S.C. § 1681p et seq.

    2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), being that the

        acts and transactions occurred here, Plaintiff resides here, and Defendant transacts

        business here.
      Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 2 of 20



3. Plaintiff brings this action for damages arising from the Defendant's violations of 15

   U.S.C. § 1681 et seq., commonly known as the Fair Credit Reporting Act (“FCRA”).

4. Additionally, Plaintiff brings this action for damages arising from Defendant’s violations

   of the Truth in Lending Act under 15 U.S.C. § 1601 et seq, commonly known as the Fair

   Credit Billing Act.

                                       PARTIES

5. Plaintiff is a resident of the State of Connecticut, County of New Haven, residing at 134

   Blueridge ext., Waterbury, CT, 06704.

6. At all times material hereto, Plaintiff was a “consumer” as said term is defined under 15

   U.S.C. § 1681a(c).

7. Defendant Equifax Information Services, LLC is a consumer reporting agency as defined

   by 15 U.S.C. § 1681a(f) and conducts substantial and regular business activities in this

   judicial district. Defendant Equifax is a Georgia corporation registered to do business in

   the State of Connecticut, and may be served with process upon the Prentice-Hall

   Corporation System, its registered agent for service of process at 50 Weston Street,

   Hartford, CT, 06120.

8. At all times material here to Equifax is a consumer reporting agency regularly engaged in

   the business of assembling, evaluating and disbursing information concerning consumers

   for the purpose of furnishing consumer reports, as said term is defined under 15 U.S.C.

   § 1681(d) to third parties.

9. At all times material hereto, Equifax disbursed such consumer reports to third parties

   under a contract for monetary compensation.
      Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 3 of 20



10. Defendant Trans Union, LLC. is a consumer reporting agency as defined by 15 U.S.C.

   § 1681a(f) and conducts substantial and regular business activities in this judicial district.

   Defendant Trans Union is a Delaware corporation registered to do business in the State of

   Connecticut, and may be served with process upon The Prentice-Hall Corporation

   System, Inc., its registered agent for service of process at 50 Weston Street, Hartford, CT,

   06120.

11. At all times material here to Trans Union is a consumer reporting agency regularly

   engaged in the business of assembling, evaluating and disbursing information concerning

   consumers for the purpose of furnishing consumer reports, as said term is defined under

   15 U.S.C. § 1681(d) to third parties.

12. At all times material hereto, Trans Union disbursed such consumer reports to third parties

   under a contract for monetary compensation.

13. Defendant American Honda Finance Corporation is a person who furnishes information

   to consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address at for service

   c/o CT Corporation at 67 Burnside Ave, East Hartford, CT, 06108.



                              FACTUAL ALLEGATIONS

14. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully stated herein with the same force and effect as if the same were set forth at

   length herein.


                                  Equifax Dispute and Violation
      Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 4 of 20



15. On information and belief, on a date better known to Defendant Equifax, Equifax

   prepared and issued credit reports concerning the Plaintiff that included inaccurate

   information relating to his Honda car loan.

16. The inaccurate information furnished by Defendant Honda and published by Defendant

   Equifax is inaccurate since it contains multiple 30-day late payment notations for months

   in which the Plaintiff was making timely payments, and Honda was not properly

   crediting his account.

17. Defendant Equifax has been reporting this inaccurate information through the issuance of

   false and inaccurate credit information and consumer reports that they have disseminated

   to various persons and credit grantors, both known and unknown.

18. Plaintiff notified Equifax that he disputed the accuracy of the information Equifax was

   reporting, on or around July 11, 2018 specifically stating in a letter that he was disputing

   the late payments on this account and explaining in detail Honda’s billing and processing

   error.

19. It is believed and therefore averred that Defendant Equifax notified Defendant Honda of

   Plaintiff’s dispute.

20. Upon receipt of the dispute of the account from the Plaintiff by Equifax, Honda failed to

   conduct a reasonable investigation and continued to report false and inaccurate adverse

   information on the consumer report of the Plaintiff with respect to the disputed account.

21. Furthermore, Honda failed to mark the account as disputed despite receiving notice of the

   Plaintiff’s dispute.

22. Despite the dispute by the Plaintiff that the information on his consumer report was

   inaccurate with respect to the disputed account, Equifax did not evaluate or consider any
      Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 5 of 20



   of the information, claims, or evidence of the Plaintiff and did not make an attempt to

   substantially reasonably verify that the derogatory information concerning the disputed

   account was inaccurate.

23. Notwithstanding Plaintiff’s efforts, Defendant Equifax sent Plaintiff correspondence

   indicating its intent to continue publishing the inaccurate information and Defendants

   continued to publish and disseminate such inaccurate information to other third parties,

   persons, entities and credit grantors.

24. As of the date of the filing of the filing of this Complaint, Defendant Honda continues to

   furnish credit data which is inaccurate and materially misleading, and Defendant

   Equifax’s reporting of the above-referenced trade line continues to be inaccurate and

   materially misleading.

25. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

   score.

26. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

   result of the inaccurate information on Plaintiff’s credit file.


                                Trans Union Dispute and Violation


27. On information and belief, on a date better known to Defendant Trans Union, Trans

   Union prepared and issued credit reports concerning the Plaintiff that included inaccurate

   information relating to his Honda car loan.

28. The inaccurate information furnished by Defendant Honda and published by Defendant

   Trans Union is inaccurate since it contains multiple 30-day late payment notations for

   months in which the Plaintiff was making timely payments, and Honda was not properly

   crediting his account.
      Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 6 of 20



29. Defendant Trans Union has been reporting this inaccurate information through the

   issuance of false and inaccurate credit information and consumer reports that they have

   disseminated to various persons and credit grantors, both known and unknown.

30. Plaintiff notified Trans Union that he disputed the accuracy of the information Trans

   Union was reporting, on or around July 11, 2018 specifically stating in a letter that he

   was not late for those months in question, and never was 30 days late on a payment,

   explaining in detail Honda’s billing and processing error.

31. It is believed and therefore averred that Defendant Trans Union notified Defendant

   Honda of Plaintiff’s dispute.

32. Upon receipt of the dispute of the account from the Plaintiff by Trans Union, Honda

   failed to conduct a reasonable investigation and continued to report false and inaccurate

   adverse information on the consumer report of the Plaintiff with respect to the disputed

   account, and failed to mark the account as disputed.

33. Despite the dispute by the Plaintiff that the information on his consumer report was

   inaccurate with respect to the dispute account, Trans Union did not evaluate or consider

   any of the information, claims, or evidence of the Plaintiff and did not make an attempt to

   substantially reasonably verify that the derogatory information concerning the disputed

   account was inaccurate.

34. As of the date of the filing of the filing of this Complaint, Defendant Honda continues to

   furnish credit data which is inaccurate and materially misleading, and Defendant Trans

   Union’s reporting of the above-referenced trade line continues to be inaccurate and

   materially misleading.
      Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 7 of 20



35. Defendants’ erroneous reporting continues to affect Plaintiff’s creditworthiness and credit

   score.

36. As a result of Defendants’ conduct, Plaintiff has suffered a decreased credit score as a

   result of the inaccurate information on Plaintiff’s credit file.


                                   Fair Credit Billing Violation


37. On information and belief, on a date better known to Defendant Honda and Plaintiff

   entered into a car loan agreement.

38. Plaintiff had been receiving a monthly bill form Honda and paying promptly every

   month.

39. Honda without warning to the Plaintiff began to process the payments but not properly

   apply them to his account.

40. Upon being informed of this error Defendant Honda applied the payments to the account

   but failed to update the false late payment notations on the Plaintiff’s credit report.

41. The failure to take these steps led directly to Plaintiff having damaged credit score.



                              FIRST CAUSE OF ACTION
                    (Willful Violation of the FCRA as to Trans Union)
42. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully state herein with the same force and effect as if the same were set forth at

   length herein.

43. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.,
     Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 8 of 20



44. Trans Union violated 15 U.S.C. § 1601(e) by failing to establish or to follow reasonable

   procedures to assure maximum possible accuracy in the preparation of the credit report

   and credit files that Trans Union maintained concerning the Plaintiff.

45. Trans Union has willfully and recklessly failed to comply with the Act. The failure of

   Trans Union to comply with the Act include but are not necessarily limited to the

   following:

           a) The failure to follow reasonable procedures to assure the maximum possible

                accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff

                after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

                information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

                Defendant Trans Union had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

                Plaintiff after being advised by the Plaintiff that the information was

                inaccurate;

           f) The failure to note in the credit report that the Plaintiff disputed the accuracy

                of the information;

           g) The failure to promptly delete information that was found to be inaccurate, or

                could not be verified, or that the source of information had advised Trans

                Union to delete;
         Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 9 of 20



               h) The failure to take adequate steps to verify information Trans Union had

                  reason to believe was inaccurate before including it in the credit report of the

                  consumer.

   46. As a result of the conduct, action and inaction of Trans Union, the Plaintiff suffered

       damage by loss of credit, loss of ability to purchase and benefit from credit, and the

       mental and emotional pain, anguish, humiliation and embarrassment of credit denial.

   47. The conduct, action and inaction of Trans Union was willful rendering Trans Union liable

       for actual, statutory and punitive damages in an amount to be determined by a Judge/ and

       or Jury pursuant to 15 U.S.C. § 1681(n).

   48. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Trans Union

       in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Gershon Stein, an individual, demands judgment in his favor

against Defendant, Trans Union, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).



                               SECOND CAUSE OF ACTION
                    (Negligent Violation of the FCRA as to Trans Union)
   49. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   50. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

   51. Trans Union violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information

       from the credit file of the Plaintiff after receiving actual notice of such inaccuracies and
     Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 10 of 20



   conducting reinvestigation and by failing to maintain reasonable procedures with which

   to verify the disputed information in the credit file of the Plaintiff.

52. Trans Union has negligently failed to comply with the Act. The failure of Trans Union to

   comply with the Act include but are not necessarily limited to the following:

           a) The failure to follow reasonable procedures to assure the maximum possible

               accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff

               after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

               Defendant Trans Union had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was

               inaccurate;

           f) The failure to note in the credit report that the Plaintiff disputed the accuracy

               of the information;

           g) The failure to promptly delete information that was found to be inaccurate, or

               could not be verified, or that the source of information had advised Trans

               Union to delete;

           h) The failure to take adequate steps to verify information Trans Union had

               reason to believe was inaccurate before including it in the credit report of the

               consumer.
        Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 11 of 20



   53. As a result of the conduct, action and inaction of Trans Union, the Plaintiff suffered

       damage by loss of credit, loss of ability to purchase and benefit from credit, and the

       mental and emotional pain, anguish, humiliation and embarrassment of credit denial.

   54. The conduct, action and inaction of Trans Union was negligent, entitling the Plaintiff to

       damages under 15 U.S.C. § 1681o.

   55. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Trans Union

       in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.

   WHEREFORE, Plaintiff, Gershon Stein, an individual, demands judgment in his favor

against Defendant, Trans Union, for damages together with attorney’s fees and court costs

pursuant to 15 U.S.C. § 1681(n).



                                   THIRD CAUSE OF ACTION
                        (Willful Violation of the FCRA as to Equifax)
   56. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   57. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

   58. Equifax violated 15 U.S.C. § 1601(e) by failing to establish or to follow reasonable

       procedures to assure maximum possible accuracy in the preparation of the credit report

       and credit files that Equifax maintained concerning the Plaintiff.

   59. Equifax has willfully and recklessly failed to comply with the Act. The failure of Equifax

       to comply with the Act include but are not necessarily limited to the following:
     Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 12 of 20



           a) The failure to follow reasonable procedures to assure the maximum possible

              accuracy of the information reported;

           b) The failure to correct erroneous personal information regarding the Plaintiff

              after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

              information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

              Defendant Equifax had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

              Plaintiff after being advised by the Plaintiff that the information was

              inaccurate;

           f) The failure to note in the credit report that the Plaintiff disputed the accuracy

              of the information;

           g) The failure to promptly delete information that was found to be inaccurate, or

              could not be verified, or that the source of information had advised Equifax to

              delete;

           h) The failure to take adequate steps to verify information Equifax had reason to

              believe was inaccurate before including it in the credit report of the consumer.

60. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage

   by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

   emotional pain, anguish, humiliation and embarrassment of credit denial.
         Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 13 of 20



   61. The conduct, action and inaction of Equifax was willful rendering Equifax liable for

       actual, statutory and punitive damages in an amount to be determined by a Judge/ and or

       Jury pursuant to 15 U.S.C. § 1681(n).

   62. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

       amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n).

   WHEREFORE, Plaintiff, Gershon Stein, an individual, demands judgment in his favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681(n).



                                FOURTH CAUSE OF ACTION
                        (Negligent Violation of the FCRA as to Equifax)
   63. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   64. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

   65. Equifax violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate information from the

       credit file of the Plaintiff after receiving actual notice of such inaccuracies and

       conducting reinvestigation and by failing to maintain reasonable procedures with which

       to verify the disputed information in the credit file of the Plaintiff.

   66. Equifax has negligently failed to comply with the Act. The failure of Equifax to comply

       with the Act include but are not necessarily limited to the following:

               a) The failure to follow reasonable procedures to assure the maximum possible

                   accuracy of the information reported;
     Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 14 of 20



           b) The failure to correct erroneous personal information regarding the Plaintiff

               after a reasonable request by the Plaintiff;

           c) The failure to remove and/or correct the inaccuracy and derogatory credit

               information after a reasonable request by the Plaintiff;

           d) The failure to promptly and adequately investigate information which

               Defendant Equifax had notice was inaccurate;

           e) The continual placement of inaccurate information into the credit report of the

               Plaintiff after being advised by the Plaintiff that the information was

               inaccurate;

           f) The failure to note in the credit report that the Plaintiff disputed the accuracy

               of the information;

           g) The failure to promptly delete information that was found to be inaccurate, or

               could not be verified, or that the source of information had advised Equifax to

               delete;

           h) The failure to take adequate steps to verify information Equifax had reason to

               believe was inaccurate before including it in the credit report of the consumer.

67. As a result of the conduct, action and inaction of Equifax, the Plaintiff suffered damage

   by loss of credit, loss of ability to purchase and benefit from credit, and the mental and

   emotional pain, anguish, humiliation and embarrassment of credit denial.

68. The conduct, action and inaction of Equifax was negligent, entitling the Plaintiff to

   damages under 15 U.S.C. § 1681o.

69. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Equifax in an

   amount to be determined by the Court pursuant to 15 U.S.C. § 1681(n) and 1681o.
         Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 15 of 20



   WHEREFORE, Plaintiff, Gershon Stein, an individual, demands judgment in his favor

against Defendant, Equifax, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681(n).

                                FIFTH CAUSE OF ACTION
                   (Willful Violation of the FCRA as to Defendant Honda)
   70. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   71. This is an action for willful violation of the Fair Credit Reporting Act U.S.C. § 1681 et

       seq.,

   72. Pursuant to the Act, all person who furnished information to reporting agencies must

       participate in re-investigations conducted by the agencies when consumers dispute the

       accuracy and completeness of information contained in a consumer credit report.

   73. Pursuant to the Act, a furnisher of disputed information is notified by the reporting

       agency when the agency receives a notice of dispute from a consumer such as the

       Plaintiff. The furnisher must then conduct a timely investigation of the disputed

       information and review all relevant information provided by the agency.

   74. The results of the investigation must be reported to the agency and, if the investigation

       reveals that the original information is incomplete or inaccurate, the information from a

       furnisher such as the above listed above must report the results to other agencies which

       were supplied such information.

   75. The Defendant Honda violated 15 U.S.C. § 1681s2-b by the publishing of the Account

       Liability Representation; by failing to fully and improperly investigate the dispute of the

       Plaintiff with respect to the Account Liability Representation; by failing to review all
        Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 16 of 20



       relevant information regarding same by failing to correctly report results of an accurate

       investigation to the credit reporting agencies.

   76. Specifically, the Defendant Honda continued to report this account on the Plaintiff’s

       credit report after being notified of his dispute regarding the late payment notations being

       listed for months that he had paid.

   77. Additionally, the Defendant Honda failed to mark the account as disputed, despite being

       required to do so.

   78. As a result of the conduct, action and inaction of the Defendant Honda, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from

       credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

       credit denials.

   79. The conduct, action and inaction of Defendant Honda was willful, rendering Defendant

       Honda liable for actual, statutory and punitive damages in an amount to be determined by

       a jury pursuant to 15 U.S.C. § 1601(n).

   80. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from Defendant

       Honda in an amount to be determined by the Court pursuant to 15 U.S.C. § 1601(n).

   WHEREFORE, Plaintiff, Gershon Stein, an individual, demands judgment in his favor

against Defendant Honda for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681(n).

                                 SIXTH CAUSE OF ACTION
                  (Negligent Violation of the FCRA as to Defendant Honda)
   81. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.
     Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 17 of 20



82. This is an action for negligent violation of the Fair Credit Reporting Act U.S.C. § 1681 et

   seq.,

83. Pursuant to the Act, all person who furnished information to reporting agencies must

   participate in re-investigations conducted by the agencies when consumers dispute the

   accuracy and completeness of information contained in a consumer credit report.

84. Pursuant to the Act, a furnisher of disputed information is notified by the reporting

   agency when the agency receives a notice of dispute from a consumer such as the

   Plaintiff. The furnisher must then conduct a timely investigation of the disputed

   information and review all relevant information provided by the agency.

85. The results of the investigation must be reported to the agency and, if the investigation

   reveals that the original information is incomplete or inaccurate, the information from a

   furnisher such as the above-named Defendant must report the results to other agencies

   which were supplied such information.

86. Defendant Honda is liable to the Plaintiff for failing to comply with the requirements

   imposed on furnishers of information pursuant to 15 U.S.C. § 1681s2-b.

87. After receiving the Dispute Notices from Trans Union, and Equifax, Defendant Honda

   negligently failed to conduct its reinvestigation in good faith.

88. A reasonable investigation would require a furnisher such as Defendant Honda to

   consider and evaluate a specific dispute by the consumer, along with all other facts,

   evidence and materials provided by the agency to the furnisher.

89. The conduct, action and inaction of Defendant Honda was negligent, entitling the

   Plaintiff to recover actual damages under 15 U.S.C. § 1681o.
        Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 18 of 20



   90. As a result of the conduct, action and inaction of the Defendant Honda, the Plaintiff

       suffered damage for the loss of credit, loss of the ability to purchase and benefit from

       credit, and the mental and emotional pain, anguish, humiliation and embarrassment of

       credit denials.

   91. The Plaintiff is entitled to recover reasonable costs and attorney’s fees from the

       Defendant Honda in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1601(n) and 1681o.

   WHEREFORE, Plaintiff, Gershon Stein, an individual, demands judgment in his favor

against Defendant Honda, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1681(n).

                              SEVENTH CAUSE OF ACTION
              (Violation of the Fair Credit Billing Act as to Defendant Honda)
   92. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

       though fully state herein with the same force and effect as if the same were set forth at

       length herein.

   93. Defendant Honda did not properly apply the Plaintiff’s timely payments to his account

       causing his payments to appear in default.

   94. Defendant Honda actions caused Plaintiff actual damages.

   95. Furthermore, Defendant’s actions were part of an ongoing pattern or practice of failure to

       comply with its obligations under the Fair Credit Billing Act.

   96. By Failing to comply with the Fair Credit Billing Act, Defendant Honda is subject to

       liability pursuant to 15 U.S.C. § 1640.
        Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 19 of 20



   WHEREFORE, Plaintiff, Gershon Stein, an individual, demands judgment in his favor

against Defendant Honda, for damages together with attorney’s fees and court costs pursuant to

15 U.S.C. § 1640.

                                 DEMAND FOR TRIAL BY JURY

   97. Plaintiff demands and hereby respectfully requests a trial by jury for all claims and issues

       this complaint to which Plaintiff is or may be entitled to a jury trial.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment from each Defendant as follows:

       a) For actual damages provided and pursuant to 15 U.S.C. § 1681o(a) be awarded for

          each negligent violation as alleged herein;

       b) For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

       c) For Statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

       d) For Statutory damages provided and pursuant to 15 U.S.C. § 1640(a)(2);

       e) For Punitive damages provided and pursuant to 15 U.S.C. § 1681n(a)(2);

       f) For attorney fees and costs provided and pursuant to 15 U.S.C. § 1681n(a)(3), 15

          U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

       g) For any such other and further relief, as well as further costs, expenses and

          disbursements of this action as this Court may deem just and proper.

Dated: June 27, 2019


                                                              /s/ Yaakov Saks
                                                              CT Bar No. CT30021
                                                              Stein Saks, PLLC
                                                              By: Yaakov Saks
                                                              285 Passaic Street
                                                              Hackensack, NJ 07601
                                                              Phone: (201) 282-6500 ext. 101
Case 3:19-cv-01013-JCH Document 1 Filed 06/27/19 Page 20 of 20
